Citation Nr: 1231689	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-20 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a waiver of recovery of a disability compensation overpayment for the period from December 29, 2001, to July 15, 2005, in the amount of $99,644.53, due to fugitive felon status, to include whether the overpayment was validly created and assessed against the appellant. 

(The issues of entitlement to service connection for cervical spine and right shoulder disabilities will be the subject of a separate decision issued simultaneously with this decision under the same docket number.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from November 1971 to November 1974 and from December 1974 to April 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over this case was subsequently transferred to the VA RO and Insurance Center in Philadelphia, Pennsylvania for continued adjudicated by the Committee on Waivers and Compromises (CWC).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  In May 2008, the RO received notification from the VA Office of the Inspector General that the Veteran was the subject of an outstanding warrant for obstructing justice and in a May 2008 letter, notified the Veteran that his compensation benefits would be terminated as a result of his fugitive felon status and that an overpayment would be created unless he submitted evidence that he was not in fact a fugitive felon.  

2.  In an October 2008 administrative decision, the RO determined that the Veteran was a fugitive felon for the period from December 29, 2001, to July 15, 2005, and created an overpayment in the amount of $99,644.53.

3.  The Veteran had no knowledge of an outstanding arrest warrant until he was notified in the May 2008 letter from VA.

4.  The Veteran was not a fugitive felon for the period from May 29, 1990, to July 15, 2005, in that he was neither fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense or attempting to commit a felonious offense; nor was he violating a condition of probation or parole imposed for the commission of a felony.


CONCLUSION OF LAW

The Veteran was not a fugitive felon between May 29, 1990, and July 15, 2005, and the termination of his disability compensation benefits was not proper and so, there was no overpayment of disability compensation benefits paid to the Veteran.  38 U.S.C.A. § 5313B (b)(1) (West 2002); 38 C.F.R. § 3.665 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), is not applicable to cases involving overpayment of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his challenge to the validity of the overpayment.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.  

Every possible avenue of assistance has been explored, and the Veteran has had ample notice of what might be required or helpful to his case.  VA has satisfied its duties to inform and assist the Veteran in this case.  The Veteran was provided several opportunities to provide pertinent evidence in support of his claim that the creation of the overpayment was invalid and he has provided such information.  Further development and further expending of VA's resources is not warranted.  

Legal Criteria

Compensation is not payable on behalf of a Veteran for any period during which he or she is a fugitive felon.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2011).  A fugitive felon means a person who is a fugitive by reason of (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  Id.

A "felony" under paragraph (n) of section 3.665 includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  Id.

The term "fugitive" is not specifically defined by the governing statute and regulation, but Black's Law Dictionary (8th Ed. 2004) defines "fugitive" as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or hiding.

In a Precedential Opinion, the VA Office of General Counsel noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance (SSI) from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002.  The Office of General Counsel noted that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id.  Clearly, Congress' intention was to deny fugitives the means to maintain themselves in that status.  Id.  The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A) (West 2002).

In interpreting the statutory meaning of the SSA fugitive felon provision, a U.S. District Court held that "while § 1382(e)(4)(A) does not define "fleeing to avoid prosecution," the plain language of the statute does not permit the Commissioner's construction of "fleeing to avoid prosecution" to be so broad as to include that a person is "fleeing" merely because there is an outstanding warrant for his or her arrest.  In the criminal justice context, a fugitive flees from a jurisdiction in order to avoid detection or prosecution...It is impossible to run away from prosecution or to prevent something from happening (i.e., from being prosecuted) if an individual does not know they are being prosecuted."  Reff v. Astrue, Slip Copy, 2008 WL 4277713, at *7, (D.Minn. 2008) (September 15, 2008).

Moreover, both the controlling statute and the regulation specifically include the intentional act of "fleeing to avoid prosecution" as a condition of finding fugitive felon status.  In December 2005, the Second Circuit Court of Appeals found that under that statute, in order for a person to be fleeing prosecution: "Thus there must be some evidence that the person knows his apprehension is sought.  The statute's use of the words "to avoid prosecution" confirms that for 'flight' to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution."  Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 2005) (suspension of SSA disability benefits requires finding that the claimant "fled or was fleeing from justice").
	
Further in this regard, the court in Reff stated that it is "not requiring the [agency] to conduct its own "mini- trial" to determine whether a claimant had the requisite intent to flee in order to avoid prosecution.  Instead, all the [agency] is required to do is follow its own regulation and determine whether a court has issued a finding that an individual has fled or was fleeing from justice.  In fact, the "regulation does not permit the agency to make a finding of flight; rather, it demands a court or other appropriate tribunal to have issued a warrant or order based on a finding of flight."  Reff, Slip Copy, 2008 WL 4277713, at *9, citing Fowlkes, 432 F.3d at 97.

Analysis

At the outset, the Board notes that in addition to his request for a waiver, the Veteran has challenged the validity of the indebtedness.  As such, that question needs to be addressed prior to that of waiver.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (if there is a challenge to the validity or lawfulness of the debt, then this is a preliminary consideration before determining whether waiver of the debt is warranted).  The validity of the indebtedness was adequately addressed by the CWC prior to the certification of this issue to the Board.  Therefore, the Board will render a decision as to the issue of validity of debt prior to rendering a decision with respect to the appropriateness of a waiver of overpayment.

The Veteran has asserted that a felony warrant for his arrest was never issued in this case.  In the alternative, the Veteran has asserted that he had no knowledge of a felony warrant being issued for his arrest and that he was not attempting to flee the prosecution of such warrant.  

A review of the record shows that in May 2008, the RO received documentation from the VA Office of the Inspector General (OIG) indicating that there was an outstanding warrant for the Veteran's arrest.  The documentation showed that a warrant for obstructing justice was issued for the Veteran on May 29, 1990, in Fulton County, Georgia.  

Based on the warrant documentation received from OIG, the RO sent the Veteran a letter in which they proposed the termination of the Veteran's disability compensation benefits and the creation of an overpayment as a result of his status as a fugitive felon.  

The Board notes that there is no indication from the documentation received by the RO from the OIG that the charge of obstructing justice is considered to be a felony in the state of Georgia.  While the Board's own research tends to show that obstruction of justice is generally prosecuted as a felony, that does not make it so in this case.  As noted above, to be considered a fugitive felon, a person must be fleeing to avoid prosecution or custody or confinement after conviction for an offense or an attempt to commit an offense which is a felony under the laws of the place from which the person flees.  38 C.F.R. § 3.665.  A felony has been defined as to include a high misdemeanor that would be a felony offense under Federal law in a state that characterizes offenses as such.  Further, there is no indication from the documentation received by OIG that the warrant was issued based on a finding of flight by the Veteran.

The Veteran has asserted, and the record reflects, that upon receipt of the proposal to create an overpayment from VA, the Veteran traveled to Fulton County, Georgia in an attempt to determine whether he did in fact have an outstanding warrant for his arrest.  Upon arrival in Fulton County, the Veteran was informed that there were no outstanding warrants for his arrest in the system and that the last warrant that had been issued for his arrest had been canceled in July 2005.  In June 2008, the Veteran submitted information received directly from Fulton County indicating that there were no outstanding warrants for his arrest.  A review of this information shows that while there are several warrants listed as having been issued for the Veteran's arrest, there is no record of a May 1990 warrant ever being issued in the Veteran's name.  

The information received from the Veteran is in direct contradiction with the documentation provided to the RO by the OIG.  Regardless of the information submitted by the Veteran, in an October 2008 administrative decision, the RO created the overpayment.  In its decision, the RO found that the Veteran was considered to be a fugitive felon from May 29, 1990, until the warrant was canceled on July 15, 2005.  However, the overpayment was created for the period beginning December 29, 2001, to July 15, 2005, as the law prohibited withholding benefits prior to December 29, 2001.  The amount of the overpayment created was $99,644.53.  

In a November 2008 statement, the Veteran requested entitlement to a waiver of the overpayment and disagreed with the validity of the debt.  In a May 2009 Statement of the Case (SOC) the Veteran's request for a waiver was denied and the overpayment was upheld based on a finding that the Veteran had not provided conclusive proof that the outstanding warrant was issued against another individual with the Veteran's same name.  

The Board notes that once the Veteran submitted evidence indicating that he was not a fugitive felon, the burden of proof shifted from the Veteran to VA to attempt to corroborate the documentation provided by the OIG.  There is no indication from the record that the RO or the CWC ever conducted any development in such an attempt.  Rather, they indicated in the SOC that it was the Veteran's responsibility to provide conclusive proof that he was not a fugitive felon.  

Even if the RO or the CWC had taken action to corroborate the documentation provided by the OIG, there are other issues that make the Board question whether the Veteran was a fugitive felon for the period in question.  Based on the controlling regulations and various court decisions noted above, the Board finds that to engage in the intentional act of fleeing from prosecution, the Veteran would first have to know that he was facing prosecution.  

The Board's finding that an individual must have at least some knowledge of prosecution before he can be found to be fleeing from such is consistent with the interpretation by several federal courts of the essentially identical SSA fugitive felon provision.  See also Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004), also finding that an intent to avoid prosecution was required for a fugitive felon finding under the SSA statute.  In both decisions, the District Court found the SSA's interpretation that the mere presence of a warrant was sufficient to establish fugitive felon status was in contradiction to the underlying statute and regulations applicable to SSA benefits.  

The Board finds that the same reasoning is applicable in this case.  Here, there is no evidence that the Veteran did actually have knowledge of the May 1990 warrant that had been issued for his arrest.  In this regard, the Board notes that as soon as the Veteran received VA's May 2008 proposal to reduce, which identified him as a fugitive felon, the Veteran traveled to the County in which the warrant was issued to determine whether a warrant for his arrest was actually outstanding.  The Veteran has reported that he did not know of this warrant prior to the May 2008 letter from VA and upon his arrival in Fulton County, Georgia, was told that there was no outstanding warrant for his arrest.  Additionally, the Veteran had been openly living in both New York and South Carolina under his own name, receiving VA medical treatment, and actively pursuing claims for VA benefits.  The Veteran also reportedly adopted his two grandchildren, he reportedly received at least one moving violation during the period in question, and was actually arrested in 2002 for a different offense.  All of these events occurred during the time frame that the alleged warrant was outstanding, yet he was never arrested or detained for the charge of obstructing justice.  Additionally, there is no evidence of record indicating that the warrant was ever served on the Veteran or that there was ever any attempt made to serve the warrant.  All these facts tend to indicate that the Veteran was completely unaware of the outstanding warrant until the VA notified him of such in the May 2008 letter.    

These do not appear to be the actions of one who has fled from justice, especially an outstanding warrant.  The record does not show the Veteran received any notice that he was actually going to be prosecuted.  Without such notice, there can be no finding that he engaged in the intentional act of fleeing from prosecution.  Additionally, as noted above, it is quite significant that there is no indication that the May 1990 warrant was issued based on a finding of flight.  Also, given the Veteran's history described above, he was obviously not trying to remain hidden in an attempt to avoid prosecution.  Rather, as soon as he was informed of the existence of the outstanding warrant by the May 2008 letter from VA, the Veteran took prompt steps to attempt to clear the warrant.  These are not the actions of one continuing to hide or flee from justice, but rather, actions of one actively seeking to remedy the situation.

In sum, there is no indication from the record that obstructing justice is considered a felony in the state of Georgia or that the warrant was issued based on a finding of flight by the Veteran.  There is no indication from the record that the RO or the CWC attempted to corroborate the documentation of an outstanding warrant provided by the OIG following the submission of evidence by the Veteran which indicated that he was not a fugitive felon as defined by the regulation.  There is no indication from the record that the Veteran knew of the outstanding May 1990 warrant for his arrest prior to being notified of such in the VA's May 2008 proposal to create an overpayment.  A review of the record tends to show that, based on the Veteran's various activities, he was not in fact attempting to evade or flee prosecution of any outstanding warrants.

Therefore, the Board finds that the preponderance of the evidence is for the claim.  Accordingly, the Veteran was not a fugitive felon as defined by VA regulation and termination of the Veteran's VA disability compensation payments for the period of December 29, 2001, to July 15, 2005, was unwarranted.  Consequently, the resulting overpayment debt of $99,644.53 is invalid.  See 38 C.F.R. § 1.911 and Schaper, 1 Vet. App. 430.  Since the underlying indebtedness is terminated as a result of this decision, the question of waiver is rendered moot.


ORDER

As the Board has found that the termination of the Veteran's disability compensation benefits from December 29, 2001, until July 15, 2005, due to fugitive felon status was improper and the resulting overpayment debt of $99,644.53 is invalid; the Veteran's appeal is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


